 



Exhibit 10.2
RETIREMENT AGREEMENT
     THIS RETIREMENT AGREEMENT (this “Agreement”) is entered into as of March 1,
2007 by and between HEALTHCARE REALTY TRUST INCORPORATED (the “Company”) and
J.D. CARTER STEELE (hereinafter “Employee”).
WITNESSETH:
     WHEREAS, Employee served as Senior Vice President and Chief Operating
Officer of the Company pursuant to an Employment Agreement dated January 1, 2003
(the “Employment Agreement”), and
     WHEREAS, Employee has elected to retire from the Company subject to the
terms of this Agreement;
     NOW, THEREFORE, in consideration of (1) the mutual promises and covenants
herein contained, (2) the release from restrictions of restricted stock in the
Company, and (3) for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
     1. Retirement. Subject to the terms and conditions set forth in this
Agreement, Employee hereby retires from the Company and resigns his employment
as an employee and officer of the Company, and as an officer and director of all
subsidiaries and affiliates of the Company, effective as of March 1, 2007 (the
“Retirement Date”), and acknowledges the termination of the Employment Agreement
effective as of the Retirement Date. Employee hereby releases any rights that he
may have to compensation or other benefits as an employee of the Company,
including but not limited to any rights to receive additional shares of stock in
the Company under any plan, contract or otherwise, except to the extent
otherwise provided in the Agreement.
     2. Retirement benefits.
          (a) Within five business days following the Retirement Date, the
Company shall take all steps necessary to cause Employee’s 25,406 shares of
restricted stock awarded under the Company’s 1993 and 2003 Employee Stock
Incentive Plans to be fully vested without restriction. The Company shall
satisfy federal income tax, FICA, and Medicare withholding requirements by
withholding and cancelling restricted shares having a value equal to the amount
required to be withheld, or a greater value at the written request of Employee.
          (b) The Company shall pay to Employee the sum of $29,198.50 per month
for a period of eighteen (18) months following the Retirement Date. Such monthly
payments shall be made in equal semi-monthly installments on the 15th and 30th
of each month (or nearest business day), beginning March 15, 2007 and ending on
August 31, 2008. Such payments shall be made through the Company’s regular
payroll system and shall be reduced by applicable federal income tax, FICA, and
Medicare withholding requirements, or amounts greater than the minimum
withholding requirements at the written request of Employee. Employee may
participate in the Company’s group health insurance program during such
eighteen-month period on the same terms as are applicable to employees of the
Company during such period.

 



--------------------------------------------------------------------------------



 



          (c) The Company shall pay to Employee, within five business days
following the Retirement Date, the sum of $286,153, representing the value of
Company shares reserved for issuance to Employee under the Fourth Implementation
of the Company’s 2003 Employee Restricted Stock Incentive Plan. Such payment
shall be reduced by applicable federal income tax, FICA, and Medicare
withholding requirements, or amounts greater than the minimum withholding
requirements at the written request of Employee.
     3. Releases. (a) Except as provided in Section 8, Employee does hereby
release and forever discharge for himself and his heirs, representatives and
assigns, the Company (including any parent, subsidiary or affiliated
organization) and its agents, directors, officers or employees (in whatever
capacity) from any and all legal claims, causes of action, agreements,
obligations, liabilities, damages, compensation (including stock in the Company)
and/or demands whatsoever at law or in equity, known or unknown, in any federal
or state court or before any federal or state commission, agency or board which
he or his heirs, representatives or assigns had, has or may have, against the
Company (including any parent, subsidiary or affiliated organization) or its
agents, directors, officers or employees (in whatever capacity) (collectively
referred to as “the Releasees”), their successors or assigns relating in any way
to or arising out of his employment with the Company, his Employment Agreement
and/or termination of his employment with the Company. Employee acknowledges
that he is releasing the Releasees from all claims of discrimination, wrongful
discharge and/or unlawful treatment under all employment laws. Employee
understands that he is intentionally giving up any right that he may have to
pursue legal action against the Releasees in the future.
          (b) Except as set out specifically below, the Company does hereby
release and forever discharge for itself and its successors and assigns Employee
from any and all legal claims, causes of action, agreements, obligations,
liabilities, or damages arising out of Employee’s previous service as an officer
of the Company. Provided, however, the Company does not waive any claim that it
may have against Employee for fraud on the part of Employee or any breach of a
fiduciary duty owed to the Company by virtue of Employee’s previous service as
an officer of the Company.
     4. Trade Secrets and Customer Lists. Employee agrees to hold in strict
confidence all information concerning any matters affecting or relating to the
“Company’s Business” (as defined in Section 6(a) below), including, without
limiting the generality of the foregoing, its manner of operation, business
plans, business prospects, agreements, protocols, processes, computer programs,
customer lists, market strategies, internal performance statistics, financial
data, marketing information and analyses, or other data, without regard to the
capacity in which such information was acquired (collectively, the “Confidential
Information”). Employee agrees that he will not, directly or indirectly, use any
Confidential Information for the benefit of any person or entity other than the
Company or disclose or communicate any Confidential Information in any manner
whatsoever other than to the directors, officers, employees, agents, and
representatives of the Company, or in the ordinary course of business acting on
behalf of the Company. “Confidential Information” does not include information
which (i) was or becomes generally available to the public other than as a
result of a disclosure by Employee or his representatives, or (ii) was or
becomes available to Employee on a non-confidential basis from a source other
than the Company or its advisors provided that such source is not known to
Employee to be bound by a confidentiality agreement with the Company, or
otherwise prohibited from transmitting the information to Employee by a
contractual, legal or fiduciary obligation. Upon the Company’s request, Employee
will return all Confidential Information furnished to him related to the
Company’s Business. The parties hereto stipulate that all Confidential
Information gravely affects the effective and successful conduct of the business
of the Company and the Company’s goodwill, and that any breach of the terms of
this Section 4 shall be a

2



--------------------------------------------------------------------------------



 



material breach of this Agreement. The terms of this Section 4 shall remain in
effect up to and including February 28, 2009.
     5. Release of Proprietary Information. Employee recognizes that the Company
possesses a proprietary interest in all of the Confidential Information and has
the exclusive right and privilege to use, protect by copyright, patent or
trademark, manufacture or otherwise exploit the processes, ideas and concepts
described therein to the exclusion of Employee, except as otherwise agreed
between the Company and Employee in writing. Employee expressly agrees that any
products, inventions, discoveries or improvements made by Employee, his agents
or affiliates based on or arising out of the information described in Section 4
shall be (i) deemed a work made for hire under the terms of United States
Copyright Act, 17 U.S.C. § 101 et seq., and the Company shall be the owner of
all such rights with respect thereto and (ii) the property of and inure to the
exclusive benefit of the Company.
     6. Covenant Not to Compete. Employee agrees that, for the period of time up
to and including February 28, 2009:
          (a) Employee shall not, without the prior written consent of the
Company, directly or indirectly, own, manage, operate, control, be connected
with as an officer, employee, partner, consultant or otherwise, or otherwise
engage or participate in any corporation or other business entity engaged in the
business of buying, selling, developing, building and/or managing real estate
facilities for the medical, healthcare and retirement sectors of the real estate
industry (the “Company’s Business”); provided, however, that this Section 6
shall not prohibit Employee from accepting employment with a hospital operator
which owns real estate solely for its own use and such real estate is ancillary
to the other operations of such employer. Employee understands and acknowledges
that the Company carries on business nationwide and that the nature of the
Company’s activities cannot be confined to a limited area. Accordingly, Employee
agrees that the geographic scope of this Section 6 shall include the United
States of America. Notwithstanding the foregoing, the ownership by Employee of
less than 2% of any class of the outstanding capital stock of any corporation
conducting such a competitive business which is regularly traded on a national
securities exchange or in the over-the-counter market shall not be a violation
of the foregoing covenant.
          (b) Employee shall not solicit, directly or indirectly, any customer,
client, tenant or account whose identity Employee obtained through association
with the Company, regardless of the geographic location of such customer,
client, tenant or account, nor shall Employee, directly or indirectly, entice or
induce, or attempt to entice or induce, any employee of the Company to leave
such employ, nor shall Employee employ any such person in any business
conducting the Company’s Business. Employee hereby acknowledges and agrees that
the provisions set forth in this Section 6 constitute a reasonable restriction
on his ability to compete with the Company and will not adversely affect his
ability to earn income sufficient to support himself and/or his family.
          (c) The parties hereto agree that, in the event a court of competent
jurisdiction shall determine that the geographic or durational elements of this
covenant are unenforceable, such determination shall not render the entire
covenant unenforceable. Rather, the excessive aspects of the covenant shall be
reduced to the threshold which the court deems enforceable, and the remaining
aspects shall not be affected thereby.
     7. Injunctive Relief. Employee specifically acknowledges and agrees that
the restrictions and provisions set forth in Sections 4, 5 and 6 hereof are
reasonable and necessary to protect the legitimate interests of the Company and
that the Company would not have entered into this Agreement in the absence of
such restrictions and provisions. Employee further acknowledges that the extent
of damages to the Company from a breach of Sections 4, 5 and 6 of this Agreement
would not be readily quantifiable or

3



--------------------------------------------------------------------------------



 



ascertainable, that monetary damages would be inadequate to make the Company
whole in case of such a breach, and that there is not and would not be an
adequate remedy at law for such a breach. Therefore, Employee specifically
agrees that the Company is entitled to injunctive or other equitable relief from
a breach of Sections 4, 5, and 6 of this Agreement, and hereby agrees and
covenants not to assert against a prayer for such relief that there exists an
adequate remedy at law, in monetary damages or otherwise.
     8. No Liability; Indemnification. In addition to any rights to
indemnification to which Employee is entitled by reason of his service as an
employee of the Company or by separate agreement, the Company shall indemnify
Employee at all times during and after the term of this Agreement to the maximum
extent permitted under Section 2-418 of the General Corporation Law of the State
of Maryland or any successor provision thereof and any other applicable state
law, and shall pay Employee’s expenses in defending any civil or criminal
action, suit, or proceeding in advance of the final disposition of such action,
suit, or proceeding, to the maximum extent permitted under such applicable state
laws, arising out of, or in connection with, the performance of his duties as
Employee.
     9. Voluntary Agreement. Employee acknowledges that he has been advised to
seek legal counsel before executing this Agreement and that he has obtained the
advice of legal counsel prior to executing this Agreement. Employee acknowledges
he signs this Agreement of his own free will and in exchange for the
consideration to be given which is acknowledged to be adequate and satisfactory
and in excess of anything he might be entitled otherwise to receive. Employee
declares that he is competent to execute this Agreement.
     10. Miscellaneous. This Agreement contains the entire agreement of the
parties and supersedes all prior agreements and understandings between the
parties hereto with respect to the subject matter hereof. No modification of
this Agreement shall be valid unless it is in writing and signed by both parties
hereto. This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Tennessee. This Agreement in no way shall be construed
as an admission by the Company that it acted wrongfully toward Employee or that
Employee has any rights against the Company. If any part of this Agreement is
found to be unenforceable, the other provisions shall remain fully valid and
enforceable.
THE COMPANY:
HEALTHCARE REALTY TRUST INCORPORATED

                By:   /s/ Scott W. Holmes         Name:   Scott W. Holmes       
Title:   Senior Vice President and Chief Financial Officer       

EMPLOYEE:

                /s/ J.D. Carter Steele       J.D. Carter Steele             

4